Citation Nr: 1117006	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  07-28 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for skin disability.

2.  Entitlement to service connection for peripheral vestibular disorder.

3.  Entitlement to an increased rating for left shoulder rotator cuff tendonitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to March 1988 and from January 2004 to October 2005.  The Veteran reported that she had subsequent active duty service, which began in December 2007.  She also reported Army National Guard service since May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in August 2006, September 2006, and March 2007.  A statement of the case was issued in July 2007, and a substantive appeal was received in August 2007.

In August 2007, VA received the Veteran's request for both RO and Board hearings.  However, in November 2007, the Veteran stated that she still desired an RO hearing, but no longer wanted a Board hearing.  Subsequently, the Veteran failed to report for her scheduled May 2008 RO hearing.  Thus, her hearing request is deemed withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for skin disability and peripheral vestibular disorder (claimed as left ear virus causing imbalance), and also contends that the severity of her service-connected left shoulder disability warrants a higher disability rating, which is currently rated as 10 percent disabling.

With regard to the Veteran's claim of entitlement to service connection for a skin disability, the Board notes that the Veteran has not been afforded a VA medical examination to specifically assess the nature and etiology of this claimed disability.  In this regard, VA has a duty to assist claimants in the development of facts pertinent to their claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A.

The Board finds the Veteran's statements and testimony describing the onset and duration of her skin disability to be competent.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (stating that lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay testimony is competent to establish the presence of observable symptomatology, such as varicose veins, and may provide sufficient support for a claim of service connection).  The Board notes that the Veteran reported on her January 2005 Report of Medical Assessment (DD Form 2697) that she had been treated for a skin disease.  A VA treatment record from March 2007 assessed the Veteran with macular lesions on her truck, which was likely pityriasis rosea.  Under these circumstances, the Board believes a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to service connection for peripheral vestibular disorder, the Board notes that the Veteran was afforded a VA examination in June 2006.  The clinician stated that, although it was possible that the Veteran had residual symptoms from an inner ear infection, the Veteran's private medical records needed to be reviewed, which included an ENG report and audiogram.  The clinician further stated that the tests should be repeated if the records could not be obtained, and that the tests should possibly be repeated as a follow-up study, since it had been nearly a year since the Veteran reported being treated.  Also, the clinician stated that an opinion from a neurologist may be of some help.  The Board notes that the clinician was not provided the requested records, an addendum opinion was not offered, and the additional tests were not conducted.  Thus, the Board finds that the June 2006 VA medical examination was inadequate.

Therefore, the Board finds that obtaining another VA medical opinion, which is clearly based on full consideration of the Veteran's documented medical history and assertions and which is supported by a clearly stated rationale, is needed to assess the nature and etiology of her claimed peripheral vestibular disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty to remand a case if further evidence or clarification of the evidence is essential for a proper appellate decision).  Given the circumstances, the Board believes that further action at the AMC/RO level is necessary.

In addition, the Board observes that, although the Veteran's service treatment records have been requested by the RO, all service treatment records are not associated with the claims file.  In this regard, the Board notes that VA received the Veteran's service treatment records in July 2005 and August 2005; however, the record shows that the Veteran was on active duty until October 2005.  In addition, it appears as though the Veteran had subsequent active duty service, which began in December 2007.  The claims file does not contain records pertaining to this additional service.  In order to more fully address the Veteran's contentions, the Board believes it appropriate to again request all of her service treatment records, specifically including records from both the Veteran's active duty service and reserve service with the Army National Guard since August 2005.  As such, the AMC/RO should request and obtain any missing service treatment records.  See 38 U.S.C.A. § 5103A; 38 U.S.C.A. § 3.159(c); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  Also, any recent VA treatment records relevant to the appeal should be obtained.

With regard to the Veteran's claim of entitlement to an increased rating for left shoulder rotator cuff tendonitis, the Board observes that the representative's April 2011 written brief indicates that the Veteran's left shoulder disability has increased in severity since her last VA examination, specifically including that her shoulder pain had worsened and her range of motion had decreased.  The Board notes that the Veteran was last afforded a VA examination for her service-connected left shoulder disability in May 2006.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Under the circumstances, the Board finds that another VA examination is appropriate.

Also, the Board notes that the additional evidentiary development outlined above may impact the determination on the claim for a higher initial rating for her left shoulder disability.  See Moore v. Shinseki, 555 F.3d 1369, 1374-75 (Fed.Cir.2009).  The Board notes that in order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Lastly, the Board notes that the claims file does not contain the Veteran's new/updated DD Form 214 (or equivalent documentation corresponding to her discharge from active duty) pertaining to her recent active duty service since December 2007.  In light of the need to return the case for additional development, the AMC/RO should obtain the Veteran's new/updated DD Form 214 or equivalent documentation.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to obtain the Veteran's DD Form 214 (or equivalent documentation corresponding to her discharge from active duty) pertaining to her active duty service since December 2007.

2.  The AMC/RO should take appropriate action to obtain and associate with the claims file all of the Veteran's service treatment records that are not currently incorporated into the claims file.  The Board is interested in service treatment records from both the Veteran's active duty service and reserve service with the Army National Guard since August 2005.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the Indianapolis VA Medical Center since May 2009.

4.  Then, after obtaining the above evidence, to the extent available, the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of her claimed skin disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner should offer the following opinions:

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed skin disability was manifested during or is causally related to her active duty service or any incident therein?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

5.  Then, after obtaining the above evidence, to the extent available, the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of her claimed peripheral vestibular disorder (claimed as left ear virus causing imbalance).  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner should offer the following opinions:

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed peripheral vestibular disorder (claimed as left ear virus causing imbalance) was manifested during or is causally related to her active duty service or any incident therein?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

6.  Then, after obtaining the above evidence, to the extent available, the Veteran should be scheduled for an appropriate VA examination to determine the severity of her service-connected left shoulder disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  All special tests and clinical findings should be clearly reported to allow for application of VA rating criteria.

Range of motion testing should be accomplished.  The examiner should also report the point (in degrees) that any range of motion is limited by pain.  Any additional functional loss due to weakness, fatigue and/or incoordination should be reported, to include an estimate of any additional limitation of motion during flare-ups.

7.  In the interest of avoiding further remand, the AMC/RO should review the examination reports obtained and ensure that adequate opinions with rationale and findings have been offered.

8.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues on appeal should be readjudicated.  If the benefits sought are not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


